Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00143-CR

                                     Jesus Angel GARCIA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 348009
                            Honorable Jason Wolff, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED March 12, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice